Citation Nr: 0023061	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  98-10 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than September 13, 
1996, for a grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  


REMAND

On his original application for compensation benefits in 
March 1993, the veteran asserted that he was hospitalized at 
Chillicothe VA Medical Center, during the period, February 
19, 1993, to March 18, 1993.  When the veteran testified 
before a decision review officer at the RO in November 1998, 
he submitted a copy of a one page VA hospital report, dated 
March 10, 1993, reflecting a diagnosis of PTSD.  This report 
had not been previously obtained by the RO, although a search 
for all of the veteran's medical records in possession of the 
VA had been undertaken. 

The fact that the veteran has submitted a copy of a VA 
clinical record not previously reviewed by agency decision 
makers places the VA on notice not only of its existence but 
of the possible existence of additional records.  With the VA 
on notice of the existence of potentially applicable VA 
treatment records, an attempt must be made to secure these 
records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(holding that the Board is on constructive notice of all 
documents which are in the custody and control of the VA); 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 (1992); Sims 
v. West, 11 Vet. App. 237 (1998); Dunn v. West, 11 Vet. App. 
462 (1998).  

In the case of Hayre v. West, 188 F.3d 1327, 1333 (Fed. Cir. 
1999), the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) elaborated on the VA's responsibility to 
obtain a veteran's medical records.  Specifically, the 
Federal Circuit indicated the VA must make more than a single 
attempt to locate such records, and must inform the veteran 
of their absence, so that he may independently seek to obtain 
them.  Hayre at 1331-32.  Also more recently, in Tetro v. 
West, 13 Vet App. 404 (2000), the Court of Appeals for 
Veterans Claims (Court) conceded that the failure to fulfill 
a duty to assist by obtaining records might keep open a 
veteran's claim, thus possibly allowing for the award of an 
earlier effective date for the benefit sought.  The Court 
cited Hayre noting that the Federal Circuit had held that the 
failure of the VA to fulfill the duty to assist by obtaining 
pertinent VA medical records "vitiates the finality of an RO 
decision for purposes of direct appeal."  Hayre, at 1333.  

In May 2000, the Board requested that the RO investigate the 
matter and provide a facsimile transmission of the record the 
veteran submitted at the hearing to verify its authenticity.  
Copies of five pages of VA medical records for the period of 
hospitalization at issue, dated in February and March 1993, 
were submitted, but these do not contain a specific reference 
to PTSD.  More significantly, the records do not include the 
specific report that the veteran submitted during the 
November 1998 hearing.  Moreover, the report of the Social 
Work Assessment Data Base, contemporaneous with the veteran's 
hospitalization in February and March 1993, included with the 
five pages, reflects that the veteran had had initial 
treatment approximately one year earlier at the Fostoria 
Community Hospital for 21 days.  Further investigation of 
this potential source of additional treatment information 
should also be addressed by the RO as set forth below.  

To afford the veteran due process of law, this case is 
REMANDED to the RO for the following:

1.  With consideration of the VA medical 
record, dated March 10, 1993, which was 
received at the November 1998 hearing, 
the RO should attempt to obtain that 
record and the veteran's complete records 
for the hospitalization which he reports 
was at Chillicothe VA Medical Center, 
during the period, February 19, 1993, to 
March 18, 1993, from that Medical Center 
or any other available sources, including 
any facilities which may house retired VA 
hospital records.  The RO should also 
take the necessary action to obtain any 
records available from Fostoria Community 
Hospital for any treatment which the 
evidence suggests would have been 
received by the veteran in 1991 to 1992.  
All records obtained by the RO should be 
associated with the claims folder.  

2.  The RO should also afford the veteran 
the opportunity to submit any additional 
evidence he may have in support of his 
claim for an effective date earlier than 
September 13, 1996, for a grant of 
service connection for PTSD.   After 
obtaining any necessary authorization, 
the RO should attempt to obtain all 
pertinent records from any sources 
indicated, in addition to any available 
from the above mentioned Fostoria 
Community Hospital.  

3.  The RO should then review the 
veteran's claims file to assure that the 
requested development has been completed 
to the extent possible.  The RO should be 
mindful that where the remand orders of 
the Board are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and a remand 
will be mandated.  Stegall v. West, 11 
Vet. App. 268 (1998.).  In this regard, 
the RO should complete any additional 
development deemed necessary.  

4.  The claim should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
Supplemental Statement of the Case, which 
includes any additional pertinent law and 
regulations and a full discussion of 
action taken on the veteran's claims, 
consistent with the Court's instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be provided.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


